Title: To George Washington from Martinus van Doorninck, 13 July 1791
From: Van Doorninck, Martinus
To: Washington, George



Sir
New York Júlÿ 13 1791.

Disgusted with the revolution of Holland, i resolved to cross the Atlantic, to settle me in this coúntrÿ of libertÿ, and was provided with the inclosed bÿ one of its most Strenuous assertors, the Gallant Marqúis de La Faÿette. At mÿ arrival i had the design to go to Philadelphia, and deliver the letter to Yoúr Exe:, but informed, that Yoúr Exe: was on a toúr throúgh the Soúthern States, i was obliged to give úp for that time anÿ intention, bút Since some daÿs hearing Your Exes: retúrn from his voÿage, i am compelled to Send the letter by the mail, becaúse i find, i can’t stand the súffocating hotness, which reigns in this Season,

by which i, and the most of mÿ familÿ, have not enjoÿed a good health Since the daÿ of oúr arrival: bÿ this i’m indisposed to wait on Yoúr Exe:, nevertheless i shall be for ever the Admiror of the Foundator of American Independencÿ and am Sir Yoúr Excellencÿ’s Most humble and devoted Servant

Martinus van Doorninck

